Citation Nr: 0837885	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  The veteran 
testified before the Board in July 2006.  The Board remanded 
this claim for further development in December 2006.  


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors she experienced during her service in the Air 
Force.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).  

When the evidence does not establish that a veteran is a 
combat veteran, his/her assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his/her alleged service stressors must be established 
by official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Because the veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2007).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The veteran contends that she was subject to in-service 
sexual assaults from a staff sergeant in the Consolidated 
Base Personnel Office and a sergeant in the duty section of 
the ADPM/PCAM Operations section.  

The record reflects that in March 2004, a VA physician 
evaluated the veteran's psychiatric symptoms and found that 
they met the DSM-IV criteria for PTSD.  As a result of that 
examination, the veteran was diagnosed with PTSD.  
Accordingly, the remaining question before the Board is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor.   

The veteran's service personnel records reveal that she 
served in the Air Force as an inventory management 
specialist.  She received the National Defense Service Medal, 
the Air Force Good Conduct Medal, and the Air Force Longevity 
Service Award.  The veteran's awards are consistent with 
service, but they are not indicative of combat.  The Board 
has reviewed the record, including the veteran's service 
medical and personnel records, and there is no evidence of 
combat duty in those records.  As the veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, her alleged stressors must be verified.  

The Board notes that in November 2002 and April 2007, the RO 
notified and requested from the veteran the types of evidence 
described in M21-1 and 38 C.F.R. § 3.304(f)(3).  In reply, 
the veteran has submitted statements regarding the stresses 
of service, but did not submit any other additional evidence.  
The Board therefore has relied on the available evidence in 
determining if the alleged stressors can be corroborated.   

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.    

The veteran reported that in May 1969, a staff sergeant she 
worked for in the personnel department told her that he would 
only let her orders to her next base go through if she slept 
with him.  She stated that when she was out-processing, the 
staff sergeant promised to sign her paperwork only if she 
went to lunch with him.  The veteran reported that instead of 
going to lunch, the staff sergeant took her to his apartment 
and forced her to have sex with him before he signed her 
paperwork.  In 1972, the veteran stated that she worked the 
night shift in the Operations section doing key punch and 
distribution of computer reports.  She asserted that a 
Sergeant (Sgt.) James Denton came in one night and insisted 
that she go to dinner with him.  She reported that when he 
dropped her back off in her work building, he raped and 
sodomized her in the storage area next to the computer room.  
She stated that the sergeant pushed her against the metal 
racks, causing her to injure her back when it scraped against 
the metal frame.  The veteran reported that a technical 
sergeant she spoke with the next day regarding the incident 
told her to be glad that it had not been worse and cautioned 
her not to report the incident because she would only be 
hurting herself while nothing would happen to Sgt. Denton.  
The veteran stated that after these two incidents of sexual 
assault, she began to experience psychological problems and 
occasionally blacked out.  She reported gaining weight after 
her second marriage in July 1973 because it made her 
unattractive and therefore safe from men.     

The veteran's service medical and personnel records are 
negative for any record of sexual assault incidents.  In a 
September 1969 medical report, the veteran was treated for 
depression and marital difficulties interfering with 
concentration and workload.  She was extremely agitated and 
reported being sexually frigid and afraid of having to live 
with her husband in Germany.  She was diagnosed with 
adjustment reaction with depression secondary to marriage and 
frigidity.  An April 1972 medical report revealed that the 
veteran claimed to have slipped and fallen down some stairs a 
month ago, injuring her back in the process.  She was treated 
for lumbosacral strain.  The medical report did not show that 
the lumbosacral strain was the result of a sexual assault.  
In August 1972 medical reports, the veteran was treated for 
possible irritation of the sciatic nerve due to her back 
pain.  She was also noted to have had a transitional 
situational reaction a few months previously with a diagnosis 
of immature personality and hysterical features.  A March 
1973 medical record showed that the veteran was treated for 
chronic muscular and ligamentous strain, mild scoliosis, and 
spina bifida of S1 with early degenerative change of the 
lumbosacral joint.  The veteran's February 1974 separation 
examination showed no psychiatric abnormalities, but the 
veteran complained of depression or excessive worry and 
nervous trouble.  The examiner found that the veteran's 
frequent sleep difficulties, depression, excessive worry, and 
nervous trouble related to her adult situational reaction.  
He stated that the veteran had an imminent overseas 
assignment which her current husband did not.  He explained 
that the emotional stress of the Air Force environment, as 
experienced by the veteran in the past and present, along 
with the recurrent stress of separation from her second 
husband, had precipitated marital conflict, sleep 
disturbance, mounting anxiety, and a 20 pound weight gain in 
two months.  He concluded that the problem would be 
alleviated with separation from active duty.  He also noted 
that there was no change in her condition, and that her 
condition was not significant.    

Post-service VA medical records and VA examinations dated 
from November 1999 to February 2006 show that the veteran 
received intermittent treatment for PTSD.  On VA examination 
in February 2006, the examiner found that the veteran 
spontaneously presented with a lot of PTSD symptoms and had a 
very obvious case of PTSD if her stressors were considered to 
be valid.  

The Board finds that the record contains evidence from the 
veteran's service medical and personnel records that 
corroborates her account of the stressor incidents.  In 
September 1969, just four months after her first alleged 
sexual assault by the staff sergeant from the personnel 
office, the veteran was treated for sexual frigidity and 
adjustment reaction with depression secondary to marriage.  
The veteran was treated for lumbosacral strain in April 1972, 
and the corresponding medical report revealed that the 
veteran claimed to have injured her back when she slipped and 
fell down some stairs in March 1972.  The medical report did 
not show that the lumbosacral strain was the result of a 
sexual assault.  However, the veteran alleged that she hurt 
her back when she was raped by Sgt. Denton in 1972 and was 
subsequently told not to report the rape because it would 
only harm her while the sergeant would be unaffected.  The 
veteran's April 1972 treatment for lumbosacral strain is 
consistent with her version of events regarding the 1972 
sexual assault.  In an August 1972 medical report, the 
veteran was noted to have had a transitional situational 
reaction a few months after the alleged sexual assault by 
Sgt. Denton.  The veteran's February 1974 separation 
examination showed that the emotional stress of the Air Force 
environment, as experienced by the veteran in the past and 
present, along with the recurrent stress of separation from 
her second husband, had precipitated marital conflict, sleep 
disturbance, and mounting anxiety.  

Furthermore, there is also evidence of record of behavioral 
changes following the claimed sexual assaults.  An October 
1970 medical evaluation reflected that since the veteran's 
assignment to her squadron, she had been excessively absent 
from her duty section due to medical complaints which 
resulted in excuses from duty.  These excessive absences from 
duty occurred after her first claimed sexual assault in May 
1969 when she was being out-processed for her next 
assignment.  Additionally, the veteran's airman performance 
reports from October 1969 to June 1972 showed a slight 
decline in performance throughout the review periods.  The 
reports were graded on a scale of 0 to 9, with 9 being the 
highest possible score.  The veteran's first performance 
report dated from October 1969 to March 1970 reflected six 
scores of 9 and one score of 8.  Her performance report dated 
from August 1970 to February 1971 showed three scores of 7, 
two scores of 8, one score of 8.5, and one score of 9.  A 
February 1971 to June 1971 performance report revealed four 
scores of 8, two scores of 7, and one score of 9.  The 
performance reports demonstrated that there was an overall 
decline in performance after the veteran's first alleged 
sexual assault in May 1969.  Finally, on enlistment 
examination in November 1968, the veteran's weight was 
recorded as 137 pounds.  The February 1974 separation 
examination showed that the veteran had gained 20 pounds in 
two months due to her emotional stress.  A November 1974 
medical report showed that the veteran weighed 157 pounds, 
and a July 1975 medical report revealed that the veteran 
weighed 169 pounds.  These medical records corroborate the 
veteran's statement that she gained weight after her second 
marriage in July 1973 to render herself unattractive and 
therefore safe from men.     

The Board finds, giving the veteran the benefit of the doubt, 
that, due to the evidence in her service medical and 
personnel records documenting psychological and lumbar spine 
problems as well as behavioral changes corresponding to the 
periods of time after her alleged sexual assaults, it is at 
least as likely as not that the veteran was sexually 
assaulted during her period of active service.  Accordingly, 
the Board finds that the veteran's cited stressors of sexual 
assault are corroborated. 

Because the veteran's PTSD diagnosis was based on 
corroborated stressors, the Board finds that service 
connection for PTSD is warranted.  The benefit-of-the-doubt 
rule has been considered in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


